                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:18-CR-3054

vs.                                          FINAL ORDER OF FORFEITURE

ROBERT EUGENE HUFF,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 41). On February 4, 2019, the Court entered a Preliminary
Order of Forfeiture (filing 33) pursuant to 18 U.S.C. § 981, 21 U.S.C. § 853, and
28 U.S.C. § 2461(c), based upon the defendant's plea of guilty to using facilities
of interstate commerce to promote and distribute the proceeds of a business
enterprise involving distribution of narcotics or controlled substances, in
violation of 18 U.S.C. § 1952(a)(1) and (3), and his admission of the forfeiture
allegation contained in the indictment. Filing 25 at 4; filing 26 at 1; filing 31
at 12-13, 20-21. By way of the preliminary order of forfeiture, the defendant's
interest in $149,746 in United States currency and a 2016 Ford F-350 truck,
VIN 1FT8W3BT8GEA03901, was forfeited to the United States. Filing 33.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on February 7, 2019, on an official Internet government forfeiture
site, www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of Publication
(filing 47) was filed on April 9, 2019. The Court has been advised by the
plaintiff that no petitions have been filed, and from a review of the Court file,
the Court finds no petitions have been filed.
IT IS ORDERED:


1.   The plaintiff=s Motion for Final Order of Forfeiture (filing 41)
     is granted.


2.   All right, title, and interest in and to the $149,746 in United
     States   currency   and    2016    Ford   F-350   truck,   VIN
     1FT8W3BT8GEA03901, held by any person or entity are
     forever barred and foreclosed.


3.   The property is forfeited to the plaintiff.


4.   The plaintiff is directed to dispose of the property in
     accordance with law.


Dated this 21st day of June, 2019.

                                      BY THE COURT:



                                      John M. Gerrard
                                      Chief United States District Judge




                               -2-
